1

2

3

4                         UNITED STATES DISTRICT COURT

5                        EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,             No. 2:14-cr-00309-GEB
8                   Plaintiff,
9          v.                              ORDER DENYING REQUEST FOR
                                           APPOINTMENT OF ADDITIONAL
10   CARISSA CARPENTER,                    COUNSEL UNDER THE CRIMINAL
                                           JUSTICE ACT
11                  Defendant.
12

13              On April 5, 2019, Carissa Carpenter, who is currently

14   serving a federal prison sentence and has been appointed counsel

15   for   direct   appeal    issues,   filed   a   conclusory   request   for

16   appointment of another counsel under the Criminal Justice Act.

17   However, Ms. Carpenter has not shown she is entitled to another

18   appointed counsel.      Therefore, the request is denied.

19              Dated:    April 12, 2019

20
21

22

23

24

25

26
27

28
                                           1
